Title: From Thomas Jefferson to Jacob Wagner, 16 August 1804
From: Jefferson, Thomas
To: Wagner, Jacob


               
                  
                     Sir
                  
                  Monticello Aug. 16. 1804.
               
               I must ask the favor of you to send me immediately the following commissions, ready sealed & filled up, except as to the names and dates. to wit
               a commission appointing [blank] Governor of the territory of Orleans, to hold the said office during the term of 3. years from the 1st. day of Oct. next unless sooner removed by the President of the U.S.
               1 do. appointg. [blank] Secretary of the territory of Orleans, to hold the said office during the term of 4. years from the 1st. day of Oct next unless sooner removed by the President of the US.
               3 do. appointing [blank] a judge of the Superior court of the territory of Orleans to hold the sd office for the term of 4. years from the 1st. day of Oct. next.
               1. do. appointing [blank] District judge of the territory of Orleans.
               1 do. appointing [blank] Attorney for the US. in the territory of New Orleans. [during pleasure as usual] 
               
               1 do. appointing [blank] Marshall for the district of Orleans [+during pleasure also]
               1 do. appointing [blank] Judge of the District of Washington in the Missisipi territory.
               13. do. appointing [blank] a member of the legislative council of the territory of Orleans, to hold the sd office during the term of one year from the 1st. day of Oct. next.
               a Dedimus potestatem to [blank] to administer to the Governor of Orleans an oath or affirmation to support the constitution of the US. & for the faithful discharge of the duties of his office.
               The arrangement of these officers is not yet finally concluded; & as the time is getting short, to reserve to ourselves as much as possible, I shall desire the Secretary of State to forward them directly to the parties, keeping a note of names & dates to be entered of record in his office. I have, on view & consideration of the act of Congress, given above what I concieve to be the proper description to be inserted in each commission. Accept my salutations & respects.
               
                  
                     Th: Jefferson
                  
               
               
                  +for 4 years as usual instead of pleasure
               

            